Name: Commission Regulation (EEC) No 2278/88 of 25 July 1988 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  documentation;  means of agricultural production
 Date Published: nan

 No L 200/ 1526. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2278/88 of 25 July 1988 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard " to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1731 /87 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1988/1989 marke ­ ting year ; whereas, furthermore, the application of the classification criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the above ­ mentioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annexes I and II to Regulation (EEC) No 1445/76 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 37. (3) OJ No L 161 , 23 . 6 . 1976, p. 10 . 0 OJ No L 163, 23 . 6 . 1987, p. 33. No L 200/ 16 Official Journal of the European Communities 26 . 7. 88 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S 23 2. Abonda 46. Fanal (T) 47. Final 91 . Moretti 92. Outsider 3 . Albi 48 . Fingal 93 . Pablo 4. Alsinto 49 . Flamingo (I) 94. Parcour 5. Anduril 50. Floret 95. Patora 6. Animo 51 . Hercules 96. Pelleas 7. Antrim 52. Hermes 97. Pelo 8 . Arno 53 . Honneur 98 . Perfect 9 . Barball 54. Hunter 99 . Perma 10 . Barcentra (T) 55. Idole 100. Perray 11 . Barclay 12. Bardetta 56. Jetta 57. Karin 101 . Pippin 102. Player 13 . Barenza 58 . Kent Indigenous 103 . Pleno 14. Barlenna 59 . Kerdion 104. Preference 1 5 . Barlet 60. Kosta 105. President 1 6. Barmega 17. Barry 61 . Langa 62. Lamora (Mommersteeg's Weidauer) 106. Prester 107. Profit 18 . Bartony 63. Lennox 108 . Rally (T) 19 . Belfort (T) 64. Lihersa 109 . Rathlin 20. Bellatrix 65. Lilope 110. Rival 21 . Borvi 66. Limage 111 . Ronja 22. Capper 23. Caprice 67. Limes 68 . Liparis 112. Saione 113. Salem 24. Chantal 69 . Liquick 114. Saver 25. Cigil 70. Liraylo 115. Score (Fair Way) 26. Citadel (T) 71 . Lisabelle 116. Semperwelde 27. Cockade 72. Lisuna 117. Senator 28 . Combi 73. Look 118 . Servo 29 . Compas 30 . Condesa (T) 74. Loretta , 75 . Lorina ' 119. Sisu 120. Sommora 31 . Contender 76. Lucretia 121 . Spargo (I) 32. Corona 77. Madera (T) 122. Splendor 33. Cupido 34. Danny 35. Dinora 78 . Magella 79. Magister 80 . Majestic 1 23. Springfield 124. Sprinter 1 25. Stentor 36. Dolby 37. Donata 81 . Mandola 82. Manhattan 126. Surprise 127. Talbot 38 . Duramo 83 . Maprima 128 . Trani 39. Edgar 84. Mascot 129. Tresor 40. Elka 85. Master 130. Trimmer 41 . Elrond 86. Meltra RVP (T) 131 . Troubadour 42. Emir 87. Mirvan 132. Variant 43. Endura 88 . Modus 133. Vigor 44. Ensporta 89. Mombassa 134. Wendy. 45. Entrar 90 . Mondial ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 4. Printo 5. Verna Pajbjerg.2. Delray 3 . Lenta Pajbjerg